EXHIBIT 10.12


SERVICES AGREEMENT


This Services Agreement (“Agreement”) is made as of December 18, 2005 (the
“Effective Date”) by and between MOTRICITY INC., a Delaware corporation, with
offices at 2800 Meridian Parkway, Suite 150, Durham, NC 27713 (“MOTRICITY”), and
SINGLE TOUCH INTERACTIVE INC., a Nevada corporation, with offices at 2235
Encinitas Blvd., Suite 210, Encinitas, CA 92024 (“STI”).


WHEREAS, concurrently with the execution of this Agreement, STI and MOTRICITY
are entering into an Option Agreement pursuant to which MOTRICITY acquires a
call option to purchase STI (the “Option Agreement”);


WHEREAS, MOTRICITY owns and operates wireless content storefronts, wireless
application protocol portals and Internet portals for itself and on behalf of
its subsidiaries and customers;


WHEREAS, STI offers a mobile phone service which will allow callers to download
content ,and/or download mobile coupons by dialing an assigned number; and


WHEREAS, MOTRICITY and STI wish to offer exclusive assigned number(s) for users
of Motricity’s services, including without limitation Motricity’s customers and
the end users the services MOTRICITY provides to its customers, to download
content, and/or download mobile coupons on their mobile devices;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, MOTRICITY and STI hereby agree as follows:


1. Services. STI will provide those services described in Exhibit A hereto
(“STI Services”), for the compensation set forth in Exhibit B, in the United
States, its territories, commonwealths, and possessions and new territories as
they become available (collectively, the “Territory”) subject to the terms and
conditions of this Agreement. All STI Services will be provided in accordance
with the service level standards in Exhibit A. The parties may update the
exhibits from time to time to incorporate additional services and relevant
pricing and standards, and any additional terms pertaining to services as
mutually agreed upon by the parties.
 
2. Marketing. MOTRICITY and/or its customer partners will provide marketing and
promotions for the STI Services to end-users with commercially reasonable
effort, including such advertising in multiple forms (.g. Television, Radio, Web
and Print) and subject to (a) Single Touch’s reasonable guidelines and (b) the
mutual agreement between Motricity and Single Touch.
 
3. User Data. All data will be collected by STI in connection with the STI
Services pertaining to rights granted within and in accordance with applicable
laws, rules and regulations, including without limitation those related to
privacy, and all applicable privacy policies, and will be solely owned by
MOTRICITY and/ or its customers. To the extent STI obtains any rights in or to
such data, STI will share such rights to MOTRICITY. STI will aggregate and
deliver such data on a monthly basis to MOTRICITY, will use such data in
accordance with its privacy policy.
 

--------------------------------------------------------------------------------



4. Reporting. Within thirty (30) days after in writing notification by Motricity
to STI of launching the Motricity #—___ service, STI will provide MOTRICITY with
access to web-enabled real-time reports showing user traffic and other details
in connection with the Motricity #—___ Services and related MOTRICITY campaigns
where applicable..
 
5. Payment. Each Party Shall pay the other within thirty (30) days of the date
of an invoice or the last day of the month, as applicable. STI will take all
commercially reasonable steps to ensure that its chosen carrier billing
affiliate will pay MOTRICITY the amounts set forth in Exhibit B in accordance
with the terms therein, including filing or otherwise pursuing a claim against
the billing affiliate to seek amounts owed Motricity. If STI or its billing
affiliate is more than ten (30) days late in making any payments and MOTRICITY
is otherwise in compliance with the Agreement. MOTRICITY may provide STI with
written notice of such non-payment. If MOTRICITY is not paid the amounts due
within thirty (30) days of such notice, MOTRICITY may terminate the Agreement
and proceed, either in its name or in the name of STI, to collect the amount due
directly against the affiliate, in which case STI will be responsible for its
proportion of all reasonable costs of said collection efforts, including without
limitation attorneys’ fees. MOTRICITY shall pay STI the amounts set forth in
EXHIBIT B in accordance with the terms therein. If MOTRICITY is more than Thirty
(30) days late in making payments and STI is otherwise in compliance with the
Agreement, STI may provide MOTRICITY with written notice of such non-payment. If
MOTRICITY does not pay the amounts due within thirty (30) days of such notice,
STI may terminate the Agreement and all rights granted to MOTRICITY under the
agreement shall revert back to STI.
 
6. Publicity; Confidentiality. Neither party shall discuss this Agreement or
make any public or other announcement concerning this Agreement or the
relationship with the other party, including without limitation marketing and
publicity activities, without the other party’s written consent. STI may have
access to, or may acquire confidential information concerning the MOTRICITY
Entities (as defined in Schedule 1) and agrees to keep said information
confidential during and after this Agreement. After providing the Services
hereunder, STI shall surrender and deliver to MOTRICITY, or destroy (and provide
written certification of destruction) at MOTRICITY’s request, all information
conceived, developed, compiled and produced by or for STI under this Agreement.
It is agreed that money damages would not be a sufficient remedy for any breach
by STI of this Section 6, and MOTRICITY will be entitled to injunctive relief,
specific performance, and/or other appropriate equitable remedy for any such
breach. MOTRICITY’s election to pursue injunctive relief shall not be a waiver
of any of MOTRICITY’s other remedies available to it under law, equitable
principles or other legal theories.
 
7. Insurance. STI shall secure and maintain, at its expense, the insurance with
the type of coverage and limits as set forth below in Schedule 1.
 
8. Representations and Warranties. STI hereby represents and warrants:


(a) the execution, delivery and performance of this Agreement is within its
corporate and/or other powers and has been duly authorized by all necessary
corporate and/or other action,


(b) this Agreement constitutes a valid and binding agreement, enforceable
against it in accordance with its terms, and does not conflict with any other
agreements by which it may be bound,


(c) the content it provides in connection with STI Services, and the STI
Services itself, is truthful and accurate, and does not and shall not violate
any foreign, federal, state or local law or regulation,


(d) the content it provides in connection with STI Services, and the STI
Services itself, does not and shall not infringe or misappropriate any patents,
trademarks, copyrights, trade secrets, publicity or privacy rights, of any
person or third party in any jurisdiction,

2

--------------------------------------------------------------------------------



(e) the content it provides in connection with STI Services, and the STI
Services itself, does not and shall not contain any material that is unlawful,
harmful, abusive, hateful, obscene, threatening or defamatory,


(f) it shall comply with and adhere to applicable laws and regulations in the
performance of its responsibilities hereunder, and


(g) it holds all permits, licenses, orders and approvals of all federal, state
and local governmental or regulatory authorities, agencies or bodies required
for the conduct and operation of its business as currently conducted, and all
such permits, licenses, orders and approvals are in full force and effect and no
suspension, termination or revocation of any of the foregoing is threatened and
there is no action, suit, proceeding or investigation pending or threatened that
could restrict it, directly or indirectly, in performing its obligations
hereunder or that could have a material adverse effect on its business,
operations, earnings, prospects or condition.
 
9. Indemnification. The Parties mutually will defend, indemnify and hold and its
officers, directors, employees, agents, representatives, successors, assigns,
parents and affiliates harmless from and against any and all third party claims,
demands, suits, actions or causes of action (whether or not groundless),
liabilities, losses, damages, and expenses (including, without limitation,
reasonable attorneys’ fees and court costs) arising out of or in connection with
any of the services offered or rendered by either party hereunder, including
without limitation with respect to the infringement or misappropriation of any
patents, trademarks, copyrights, trade secrets, publicity or privacy rights of
any person or third party in any jurisdiction or any violation of applicable
privacy laws, rules or regulations, breach of any representation or warranty
hereunder, or any act or omission pursuant to or in breach of this Agreement by
either party, its employees, agents or representatives. The parties mutually
agree to defend, indemnify and hold and its officers, directors, employees,
agents, representatives, successors, assigns, parents and affiliates harmless
from and against any and all claims or actions by employees or persons
performing on behalf of either party based upon or arising out of the
requirements of labor, employment insurance, social security and income tax laws
applicable to either party and any claims related to death, injury, loss or
damage to STI’ employees or agents.
 
10. Term and Termination. The term of this Agreement will commence on December
16th, 2005 and will continue in full effect for three (3) years. Thereafter, the
Agreement will automatically renew for one (1) year periods unless either party
gives the other party written notice of its intention not to renew the
Agreement, such notice to be provided no later than thirty (30) days before the
expiration of the then-current term. Either party may terminate this Agreement
if the other party is in default of its obligations, and fails to cure such
default within thirty (30) days after written notice thereof. This Agreement may
be terminated by MOTRICITY for convenience upon ninety (90) days’ written notice
to STI. Upon termination all data fees collected by STI on behalf of Motricity
shall immediately become due.
 
11. Exclusivity.
 

(a)
During the term of this Agreement, STI will not, directly or indirectly, market,
promote, provide or sell the program to Black Entertainment Television (BET) or
any of BET’s subsidiary or affiliates without MOTRICITY’s prior written consent.

 

(b)
Within the Territory and until the related Option Agreement expires, STI may
market, offer, promote provide or sell the Program to Verisign, Qpass,
Infospace, m-Qube, Neustar, Openware or such entities subsidiaries or affiliates
only with MOTRICITY’s prior consent, which consent may be withheld by MOTRICITY
in its sole discretion. Optional STI services (such as ListenLive service
offered by STI) are not available as a conduit for the above listed entities to
generate value added sales (for example, from ringtones) utilizing the Program.
The restrictions of this subsection (b) will terminate in the event MOTRICITY
does not acquire STI pursuant to the Option Agreement.

 
3

--------------------------------------------------------------------------------




(c)
For the purposes of this section 11, (i) the term Territory Means the United
States, it’s territories, commonwealths and possessions and new United States
territories as they become available, and (ii) the term Program means, in whole
or in part, the STI Services provided to Motricity as described in Exhibit A of
this agreement as STI’s #1-4-7 program, which is currently implemented, allows
the user to download media content (eg., ringtones, games or music) or
e-commerce content (e.g., mobile coupons) by dialing a 3- digit number from his
or her handheld device (eg., telephone, ect.). at commercially reasonable rates
and terms.

 
12.  Independent Contractor. Nothing herein contained will be deemed to
constitute an employment, partnership or agency relationship, between, or a
joint venture by, STI and MOTRICITY. It is expressly understood that STI is an
independent contractor. STI is not, and will not hold itself out to be, an agent
or representative of MOTRICITY, and will have no authority whatsoever to enter
into any binding agreements on behalf of MOTRICITY. STI will be solely and
entirely responsible for its acts and omissions and for the acts and omissions
of its employees, agents and representatives throughout the term of this
Agreement.
 
13. Notices. Any communication hereunder must be given in writing and delivered
in person, transmitted electronically, or mailed to the address for each party
set forth above, with a copy to:
 
Motricity Inc.
2800 Meridian Parkway, Suite 150
Durham, NC 27713
Telefax:      [______________]
Attn:          [______________]
 
or to such other address or to such other person as either party shall have last
designated by such notice to the other party.
 
14. Governing Law. This Agreement will be governed by and interpreted in
accordance with the laws of the State of New York, without giving effect to any
choice-of-law rules that may require the application of the laws of another
jurisdiction.
 
15. Miscellaneous. This Agreement: (a) may not be amended except by a writing
duly signed by both parties; (b) represents the full understanding of the
parties and supersedes any prior or contemporaneous agreements between the
parties relating to the subject matter hereof; (c) may not be assigned by STI
without the consent of MOTRICITY except in connection with a merger or
acquisition of all or substantially all of STI’s assets, in which case this
Agreement will be deemed automatically assigned to the successor in interest.
unless MOTRICITY provides written notice of its non-consent objection to the
assignment within ninety (90) days of the effective date of the merger or
acquisition; (d) shall be binding upon the heirs, executors, administrators,
successors and assigns of the parties. The provisions of Sections 3, 6, 8, 9, 10
and 14 will survive any termination of this Agreement. No consent or waiver
hereunder shall be effective unless it is explicit, in writing and executed by
the waiving party. Furthermore, no consent or waiver shall extend to or affect
any obligations hereunder not expressly waived, or impair any right consequent
thereto. In the event of a conflict between this Agreement and any exhibit or
schedule hereto, the terms of this Agreement will control.
 
4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective authorized representatives as of the Effective Date.
 
MOTRICITY INC.
  SINGLE TOUCH INTERACTIVE INC.        
By:
/s/ Ryan K. Wuerch 
 
By:
/s/ Anthony Macaluso  
         
Name:
Ryan K. Wuerch 
 
Name:
Anthony Macaluso  
         
Title:
CEO   
 
Title:
Founder    


5

--------------------------------------------------------------------------------



EXHIBIT A
 
STI SERVICES
 
STI Services under this Agreement consist of STI’s #1-4-7 program (the
“Program”), which as currently implemented, allows the user to download media
content (e.g., music) or e-commerce content (e.g., mobile coupons) by dialing a
3-digit number from his or her handheld device (e.g., telephone, PDA, etc.).
Optional STI Services available and not included under this Agreement consist of
STI’s ListenLive and SeeItLive services, which means a voice call that enables
users to dial in and hear or view a concert or a portion of a concert over their
phone for a fee, charged to their cell phone bill, (e.g. $2.99 for 15 minutes of
the Rolling Stones live from Madison Square Garden).
 
The unique vanity number(s) for use by MOTRICITY under this Agreement shall be:
#BET and any other number reasonably requested b MOTRICITY, which number(s) may
be changed or added to by mutual agreement of the parties and subject to carrier
approval.
 
STI will work with telecom carriers in connection with delivering the STI
Services to users and will insure the Program is integrated into the carriers’
systems. As of the Effective Date, Cingular and Dobson Wireless carry the STI
Services. STI will make commercially best efforts to sign up other telecom
carriers to deliver the STI Services.


SERVICE LEVEL AGREEMENT


This Service Level Agreement (“SLA”) defines the service level requirements
between Motricity and Single Touch Interactive, Inc. (STI) for STI’s #147
Program. This document defines the requirements of STI for performance metrics,
reporting, incident management and change management. It lists the contact
information for both companies.



 
1.
Definitions



Unless defined herein, all capitalized terms shall have the meanings set forth
in the Agreement


Term
 
Definition
Availability
 
The percentage resulting from the following calculation: [1-(Down Time/(Total
Time - Scheduled Down Time))] x 100. Availability percentages shall be expressed
to two decimal points with the second decimal place rounded up or down to the
nearest one-hundredth of a percentage point.
Business Hours
 
Monday through Friday, 8:00 am to 5:00 pm Pacific Time.
Down Time
 
The number of minutes the #147 Program under STI’s control is not Operational
during a calendar month.
Emergency Maintenance
 
Maintenance required outside the agreed-upon Scheduled Maintenance, or necessary
within Scheduled Maintenance but not scheduled in advance pursuant to Section 5.


6

--------------------------------------------------------------------------------




Term
 
Definition
Hours of Operation
 
24 hours a day, 7 days a week and 365 days a year.
Incident
 
Any problem with the #147 Program for which Motricity requests support in
conformance with this SLA.
Incident Management Process
 
This facilitates incident management through the notification and escalation
processes. This process alerts designated Motricity departments to #147
Program-affecting incidents and provides a method by which succeeding levels of
technical expertise and related management are engaged in restoration
activities.
Operational
 
The #147 Program under STI’s control is (i) materially functional and available
to its intended end user in accordance with its documentation and applicable
specifications, and (ii) not experiencing any customer-impacting errors, defects
or service-limiting issues.
Resolution
 
The correction of the error, defect or condition giving rise to the Incident at
STI discretion.
Scheduled Down Time
 
The number of minutes of Down Time incurred during Scheduled Maintenance.
Scheduled Down Time does not count in the Availability requirement.
Scheduled Maintenance
 
The number of minutes of maintenance that is scheduled in advance. Scheduled
Down Time shall occur within the Scheduled Maintenance window.
Service Impact Report (“SIR”)
 
The severity level assigned to an Incident based on the Incident classifications
defined in section 4.5 below. SIR reflects the degree of customer impact
resulting from an incident, with an SIR 1 having the greatest impact and a SIR 3
having the least.
Technical Bridge
 
A teleconference that brings together appropriate technical people and their
immediate supervisors and managers to focus on isolating and resolving an
Incident.
Technical Control Bridge
 
A teleconference used by higher-level managers or executives who need to
understand what has occurred, the progress made toward Incident Resolution and
whether or not additional resources are needed to resolve the Incident.
Total Time
 
The total number of minutes in a given calendar month.
Trouble Ticket
 
A numbered record that documents a significant event or Incident. The tracking
document for an Incident or Scheduled Maintenance.

 
2.
Performance Requirements




 
2.1.
Monthly Availability Performance Requirement



STI will ensure that the #147 Program maintains a monthly Availability of 99.9%.



 
2.2.
Service Level Reporting



If requested, STI will provide Motricity with reporting for Availability on a
monthly basis. The reports will be due five (5) business days following the end
of the applicable month. These reports will include:
 
Availability
Minutes of Scheduled Maintenance and any resulting Down Time
Minutes of Emergency Maintenance and any resulting Down Time
Total Down Time
List of Incidents with date, start time, stop time and reason

7

--------------------------------------------------------------------------------




3.
Non-Performance and Chronic Failure




 
3.1.
Failure



If the Availability Performance Requirement is below 99.9% in any calendar
month, STI shall provide Customer a service credit equivalent to one (1) hour of
service for each cumulative thirty (30) minutes of Down Time in excess of an
aggregate of 44 minutes of Down Time in such month (the “Service Credit”). The
Service Credit will be determined by averaging the value of the services STI
provided MOTRICITY during the six months (or if it has been less than six months
since the date this Agreement was executed, by the number of months STI has
provided services to MOTRICITY) immediately prior to the month in which the Down
Time occurs, divided by 720 hours. STI shall calculate and issue any Service
Credit that may be owed. Any Service Credit will be identified on the applicable
monthly invoice and will be applied against the fees and charges Motricity owes
STI.
 
4.
Incident Management



All entities responsible for the #147 Program’s Service Availability will follow
this matrix for Incident communication and Incident Management.



 
4.1.
Monitoring



STI will monitor all functional components and all network connectivity points
related to the #147 Program 24 hours per day, 7 days per week, and 365 days per
year.



 
4.2.
Trouble Tickets and Updates



STI will provide Incident isolation, testing and repair work for all #147
Program errors, defects or #147 Program problems, and third-party system errors,
defects or problems that are within STI’s span of control. STI will proactively
inform Motricity when an issue or condition arises that may cause potential
system anomalies and additional Trouble Tickets.



 
4.3.
Motricity Notification to STI



Motricity may communicate Incidents to STI by email or telephone. In each case,
STI will open a Trouble Ticket with enough information to identify, reproduce
the Incidence and assist in Incident Resolution. STI will generate a single
response by email for each Trouble Ticket regardless of Trouble Ticket receipt
method. The email response from STI will include the information supplied to
STI.



 
4.4.
STI Notification to Motricity



In the event that STI identifies an Incident, STI is responsible for notifying
Motricity. Motricity may track Incidents via an STI Trouble Ticket number. STI
shall provide a first response, first update and subsequent updates for each
Incident according to time periods described in the following table:
 
Incident
 
End User
Impact
First
Response
First
Update
Subsequent Updates
SIR 1
 
75% – 100%
 
Within 1 hour
 

1 hour
   
Every hour, or change in status
 
SIR 2
 
25% – 74%
 
 
2 hours
 

2 hours
 
Every 2 hours, or change in status
 
SIR 3
0% – 24%
 
4 hours
 

4 hours
Every 2 hours, or change in status
 

 
8

--------------------------------------------------------------------------------




 
4.5.
Incident Classifications



Once an Incident is reported STI will assign a SIR based on the table below:


Service
Impact
Report
Description
SIR 1
 
This incident level is attained when any of the following conditions are met:
· A complete #147 Program outage
· An outage that affects 75% or more of subscribers
· A recurring outage of the #147 Program
SIR 2
 
This incident level is attained when any of the following conditions are met:
· An outage that affects 25% to 74% of the subscribers
SIR 3
 
This incident level is attained when any of the following conditions are met:
· A corruption in the delivery of the #147 Program
· An outage that affects 24% or less of the subscribers
· Results that are materially different from those described in the product
definition for essential features

 

 
4.6.
Technical Bridge and Technical Control Bridge



Motricity may establish a Technical Bridge or a Technical Control Bridge for any
Incident. STI shall join the Technical Bridge upon thirty (30) minutes notice
from Motricity during Business Hours. These Technical Bridges are used for
communication, troubleshooting, triage and escalation.



 
4.7.
Resolution



STI will provide Resolution to SIR Incidents according to the time periods
described in the following table:


Incident
 
End User Impact
 
Resolution
 
SIR 1
   
75% – 100%
 
 
Within 24 hours of First Response
 
SIR 2
   
25% – 74%
 
 
Within 48 hours of First Response
 
SIR 3
   
0% – 24%
 
 
Within 4 days of First Response
 

 
5.
Change Management – Maintenance




 
5.1.
Scheduled Maintenance/Scheduled Downtime



STI will notify Motricity by email no less than five (5) working days before a
Scheduled Maintenance event. Motricity accepts the STI Scheduled Maintenance
request unless Motricity responds within 36 hours before the Scheduled
Maintenance. STI will notify Motricity via email prior to and after the
Scheduled Maintenance is performed, or if Scheduled Maintenance is postponed or
cancelled.


STI will notify Motricity of Scheduled Down Time and it will occur during the
Scheduled Maintenance window. Scheduled Down Time will not count against
Availability.

9

--------------------------------------------------------------------------------





 
5.2.
Maintenance Window



STI will perform Scheduled Maintenance and Scheduled Down Time from Monday to
Sunday between the hours of 10:00 pm and 3:00 am Pacific Time.



 
5.3.
Emergency Maintenance



Should STI require Emergency Maintenance, STI will contact Motricity Operations
as soon as possible.
 
6.
Contacts and Hours of Operation



The following Contacts information may be updated and republished anytime by
either party upon written notice to the other. Changes will not be maintained
within this SLA document.


STI 
 
Hours of Operation
 
Role
 
Phone/Email
STI Support
Center
8:00 am – 5:00 pm PT
Monday – Friday
VM with notification
for after hours
 
Receive and report internal operational issues and maintenance
 
1-877-784-2777
support@singletouch.net
Mark Ramirez,
STI Support
Center
Manager
 
24 x 7 x 365
 
Escalation – Maintenance and ensure all operational issues are resolved
858-864-7297 wireless mark@singletouch.net
Tom Hovasse,
VP – Product
Management
 
24 x 7 x 365
 
Escalation – Ensure all operational issues are resolved
 
858-864-7296 wireless thovasse@singletouch.net

 
10

--------------------------------------------------------------------------------



EXHIBIT B
PRICING
 
STI shall provide Motricity its full suite of technology and services described
in Exhibit A at no cost (beyond pass through of out of pocket 3rd party costs
paid by STI solely related to Motricity’s use of such technology and services
(“Cost-of-goods-sold”) for the period until the Option Agreement expires. An
example of a 3rd party Cost-of-good-sold would be content licensing costs or
carrier fees.
 
After the Option Agreement has expired, if Motricity has not exercised its
option to acquire STI, then this Agreement will continue in force as a
standalone agreement under which Motricity will receive a credit in the amount
of $2,000,000 (the “Credit) which Motricity shall be able to use to acquire
services from STI under this Agreement at a rate of $0.175 per transaction on
the delivery of any mobile content for a period of up to three years thereafter
in accordance with this Agreement. STI shall apply the Credit against amounts
owed by Motricity under this Agreement until the entire amount of the Credit is
expended. If Motricity’s usage of STI’s services under this Agreement should
exceed the amount of the Credit, then Motricity will be obligated to pay STI at
$0.175 per transaction on the delivery of any mobile content for the remainder
of the term of this Agreement, unless this Agreement is terminated early in
accordance with its terms.
 
Optional Service
Listen Live and See it Live will be made available to Motricity for use subject
to terms to be negotiated between the parties, nothing in this contract warrants
or conveys any rights in the Listen Live or See It Live product. In addition,
Motricity understands that no monies which are the subject of this agreement
will be applied as advance, royalty security or credit is being applied towards
Listen Live or See it Live.

11

--------------------------------------------------------------------------------



SCHEDULE 1
INSURANCE REQUIREMENTS


STI will secure and maintain, at its expense, the following insurance types
which are marked with “x”:


£  Workers’ Compensation Insurance, including without limitation occupational
diseases Coverage A statutory, including without limitation broad form all
states endorsement Employer’s Liability Coverage B - $1,000,000 limit. STI, at
its expense, shall cause its Workers’ Compensation carrier to waive insurer’s
right of subrogation with respect to MOTRICITY Entities1  and their directors,
officers, employees and agents (collectively with the MOTRICITY Entities, the
“MOTRICITY Insureds”) to the extent described herein. If STI is exempt from the
Statutory Requirement to provide Workers’ Compensation Insurance, it must
provide a copy of the state exemption certificate or a representation letter
from a company officer stating it is exempt and will take full responsibility
for any work-related injuries of its employees.


£  Comprehensive General Liability Insurance written on 11/98 ISO occurrence
form or broader with no additional exclusions and including without limitation
products liability, completed operations, blanket contractual liability, bodily
injury, personal injury, broad form property damage, third party property
damage, that shall be primary, not contributing coverage, and contain a
cross-liability endorsement naming the MOTRICITY Insureds as additional
insureds, with the following limits of liability: each occurrence $1,000,000
CSL, aggregate $2,000,000 CSL. The additional insured status must be primary
with respect to the STI’s activities and the MOTRICITY Insured’s policies will
be non-contributing.


£  Media/Professional Liability Insurance (E&O) with standard coverage,
including but not limited to, coverage with respect to claims for damages for
infringements of copyrights or other literary property rights including without
limitation title and music, libel or slander or any other forms of defamation,
infringement of privacy and publicity rights, authorized use of names,
plagiarism, and similar matters. Such insurance shall be for an amount deemed
adequate by Licensor, but shall at least be for $1,000,000 per each occurrence
and $3,000,000 in the aggregate. STI will comply with the requirements of such
insurance regarding the giving of notices and cooperating with the carrier in
the defense of claims under the policy.  STI will cause its carrier to add the
MOTRICITY Insureds as Additional Insureds and they will waive their right of
subrogation in favor of the Additional Insureds.


£ If an automobile is used in connection with the performance of STI’s
obligations under this Agreement, Comprehensive Automobile Liability Insurance
insuring the ownership, maintenance, or use of any owned, non-owned, or hired
automobile used in the performance of STI’s obligations under this Agreement,
naming the MOTRICITY Insureds as additional insureds, with the following limits
of liability: Bodily Injury and Property Damage Liability, each occurrence
$1,000,000 CSL.


£  If property or equipment is to be used by STI in connection with the
performance of STI’s obligations under this Agreement, evidence of an “All Risk”
Property Policy covering such property and equipment, whether owned, leased,
rented or borrowed.
 
£  If STI is producing a product for the MOTRICITY Entity that is the party to
this Agreement, STI must add the MOTRICITY Entities as Loss Payees on STI’s
Property and Time Element coverage with respect to the manufacturing and
distribution of that product and provide the MOTRICITY Entity with evidence
thereof.


£ If STI is providing construction services, Umbrella Liability Insurance
written on a “following form” basis with a $10,000,000 limit per occurrence and
in the aggregate.
 
The insurance required above does not limit STI’s liability to the MOTRICITY
Entities with respect to this Agreement and the obligations of STI hereunder.


Certificate Holder: MOTRICITY Insureds, [______________________].


Original certificates of insurance and certified copies of endorsements naming
the MOTRICITY Entities as additional insureds and loss payees and evidence of
insurance as required above must be delivered at least ten (10) days before the
commencement of the Services to the person specified on the signature page
above, together with a copy to [_________________________]. Each such
certificate shall be signed by an authorized agent of the insurance company or
insurance broker and shall provide that at least thirty (30) days notice shall
be given to the MOTRICITY Entity that is a party to this Agreement prior to any
cancellation, non-renewal or modification. Such MOTRICITY Entity is under no
obligation to request the delivery of such certificates or endorsements. If STI
fails to deliver said insurance certificate(s) or endorsement, the MOTRICITY
Entity’s failure to demand delivery shall not be construed as a waiver of the
STI’s obligation to provide the insurance coverage specified herein.
 
_________________________________
 
 
12

--------------------------------------------------------------------------------

